NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted August 18, 2016* 
                                 Decided August 18, 2016 
                                               
                                          Before 
 
                        RICHARD A. POSNER, Circuit Judge 
                         
                        FRANK H. EASTERBROOK, Circuit Judge
                         
                        DIANE S. SYKES, Circuit Judge 
 
No. 15‐1936 
 
LAZERRICK COFFEE,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Central District of Illinois.
                                                   
      v.                                          No. 12‐C‐1416 
                                                   
EDWARD D. LEWIS, et al.,                          James E. Shadid, 
      Defendants‐Appellees.                       Chief Judge. 
 
                                        O R D E R 

       Lazerrick Coffee, an Illinois inmate, sued several correctional officers under 
42 U.S.C. § 1983, claiming that they violated the Eighth Amendment during a cell 
extraction. The district court granted summary judgment to one defendant and after 
Coffee presented his case‐in‐chief to a jury, granted judgment as a matter of law to the 
remaining defendants. See FED. R. CIV. P. 50(a).   



                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. 
P. 34(a)(2)(C). 
No. 15‐1936                                                                             Page 2 
 
        Coffee appeals only the grant of judgment as a matter of law. But to properly 
assess this argument, we would need to review the evidence Coffee presented at trial. 
See FED. R. CIV. P. 50(a)(1) (explaining that the district court may grant judgment as a 
matter of law if the evidence presented at trial does not provide “legally sufficient 
evidentiary basis to find for the party”). Coffee, however, failed to submit the trial 
transcript to this court. See FED. R. APP. P. 10(b)(2) (“If the appellant intends to urge on 
appeal that a finding or conclusion is unsupported by the evidence or is contrary to the 
evidence, the appellant must include in the record a transcript of all evidence relevant to 
that finding or conclusion.”). He did request the transcript from the district court, but the 
court denied that request, and Coffee did not renew his request in this court or obtain the 
transcript using other means. Moreover, the appellees’ response brief warned Coffee of 
the potential consequences of failing to provide a transcript. Thus, we decline to exercise 
our authority to order Coffee to supplement the record on appeal. See FED. R. APP. 
P. 10(e)(2)(C); Morisch v. United States, 653 F.3d 522, 530 (7th Cir. 2011); Learning Curve 
Toys, Inc. v. PlayWood Toys, Inc., 342 F.3d 714, 731 n.10 (7th Cir. 2003).   

     Because the absence of a transcript precludes our review, Coffee’s appeal is 
DISMISSED.